Citation Nr: 0413377	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-15 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to 
September 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002, rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran submitted a VA Form 9 in June 2003, requesting a 
personal hearing before a Member of the Board at the local VA 
office.  The record does not reflect that the veteran has 
been provided a hearing before a Board Member or that he has 
withdrawn his request for such a hearing.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for 
a Board hearing at the RO in accordance 
with applicable procedures.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO.



______________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




